LOVE, WM. K., Associate Judge.
This action was instituted by Appellees seeking damages for the death of their minor son while riding as a guest passenger in the automobile of the Defendant. A judgment in favor of the Plaintiffs was entered and the Defendant appealed.
The appeal turns solely on the question of the sufficiency of the evidence to support the charge of gross negligence on the part of the driver of the automobile. We find that the evidence of negligence was sufficient in degree to justify fully the action of the trial court in submitting the question to the jury.
Under the doctrine re-enunciated in Carraway v. Revell, Fla., 116 So.2d 16, the judgment of the lower court is affirmed.
Affirmed.
ALLEN, C. J., and SHANNON, J., concur.